                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

                                               )
 IN RE:                                        )       CHAPTER 11
                                               )
           DAWN ELLEN SHRUM,                   )       CASE NO. 17-06895
                                               )
                  DEBTOR.                      )       JUDGE HARRISON
                                               )

       DEBTOR’S REPLY MEMORANDUM IN SUPPORT OF CONFIRMATION OF
               DEBTOR’S AMENDED PLAN OF REORGANIZATION


           Comes now Dawn Ellen Shrum (the “Debtor”), by and through counsel, and files this Reply

 Memorandum in Support of confirmation of the Debtor’s Amended Plan of Reorganization.

                                               REPLY

           THE DEED OF TRUST PROVIDES A SECURITY INTEREST IN THE ESCROW
           FUNDS AS EXTRA SECURITY

                  In spite of BONY’s protestations, the escrow funds required by the Deed of Trust 1

 constitute extra security, thereby rendering the Deed of Trust modifiable. BONY asserts that “it

 cannot dip into escrow funds and apply those funds to principal and interest.” [Dkt Entry No. 121,

 p. 7]. As its legal foundation, BONY points to 12 C.F.R. § 1024.17(f)(i), the default provision

 governing escrow account surpluses, which provides that an escrow surplus over $50 is refunded

 to the borrower and an escrow surplus less than $50 can be applied to the next year’s escrow.

 BONY conveniently overlooks the next provision, 12 C.F.R. § 1024.17(f)(ii). That subsection

 limits the previous subsection to current borrowers and delineates a differing treatment of non-



 1
  All capitalized terms not defined herein have the meanings ascribed them in the Debtor’s
 Memorandum of Law and Fact in Support of Confirmation of Debtor’s Amended Plan of
 Reorganization (the “Initial Brief”) [Dkt Entry No. 120].



 1365295
Case 3:17-bk-06895        Doc 124     Filed 11/19/18 Entered 11/19/18 16:05:00           Desc Main
                                     Document      Page 1 of 5
 current borrowers. Indeed, if a non-current borrower has an escrow surplus, the lender/servicer is

 “entitled to retain the surplus in the escrow account pursuant to the terms of the federally related

 mortgage loan documents.” 12 C.F.R. § 1024.17(f)(ii). Turning to the Deed of Trust, which

 governs the order of priority of payments received, it requires BONY to apply all payments first

 to interest due under the relevant note, then to principal due under the relevant note, and then to

 amounts due for escrow items. Deed of Trust, at 3–4, ¶ 2. Thus, if the borrower is delinquent and

 he or she has an account surplus, BONY is entitled to apply the escrow funds to interest and

 principal. In other words, the escrow account constitutes further and extra security beyond the

 Property itself.

                    BONY also attempts to broaden the scope of the anti-modification provisions to

 “escrow funds tied to the real property at issue.” See [Dkt Entry No. 121, at 9]. A “tie” is not

 sufficient to satisfy the Sixth Circuit test Reinhardt as the mobile home was at least as “tied” to

 the real property in that case as the escrow proceeds are to this Property. The similarities between

 a mobile home and escrow proceeds for purposes of this analysis are surprising, yet still relevant.

 Both are not real property and they do not relate to the replacement of the real property or the

 bundle of possessory rights. See Stevens v. SunTrust Bank (In re Stevens), 581 B.R. 534, 540-43

 (Bankr. N.D. Ohio 2015). 2 As a result, both are extra security that negate the protections of the

 anti-modification provisions.




 2
   Although BONY seeks to distinguish Stevens v. SunTrust Bank (In re Stevens), 581 B.R. 534,
 542-45 (Bankr. N.D. Ohio 2015) on the basis of the differing language in the applicable deeds of
 trust, its analysis of whether escrow proceeds constitute additional security is applicable
 irrespective of the language in the deed of trust.



 1365295.1                                  2
Case 3:17-bk-06895          Doc 124    Filed 11/19/18 Entered 11/19/18 16:05:00           Desc Main
                                      Document      Page 2 of 5
             MISREPRESENTATION           DAMAGES           ARE      ADDITIONAL           SECURITY
             PROTECTING BONY

                 BONY’s security interest in misrepresentation damages exceeding the Property’s

 value is not just relevant but it is dispositive of the modifiability of the Deed of Trust. The

 assignment of misrepresentation damages in the Deed of Trust is a blanket assignment, it is not

 cabined to the value of the Property. Thus, if either punitive or treble damages are awarded, and

 the value of the debt secured by the Deed of Trust is greater than the value of the Property (i.e. the

 Property is “underwater”), which it in fact is, the treble damages or punitive damages in excess of

 the value of the Property would be used by BONY to pay down the debt. In other words, this

 security interest constitutes extra collateral protecting BONY’s interests. The misrepresentation

 damages do not simply replace the value that would be lost like hazard insurance. BONY could

 have easily tailored the Deed of Trust to limit the assignment to the value of the underlying

 collateral. Instead, BONY chose for whatever reason to take an assignment in any and all damages,

 which constitute extra collateral.

                 BONY mistakenly equates the assignment of misrepresentation proceeds with rents

 and profits by asserting that both can exceed the value of the underlying real property. This

 argument violates basic finance principles – the present value of rents and profits cannot exceed

 the present value of the underlying real property because it is the present value of the underlying

 real property. The value of real property under a discounted cash flow method is the reflection of

 its net income (usually net rents) over the estimated life of the property, discounted to present

 value. See In re Vanderveer Estates Holding, LLC, 293 B.R. 560, 578-79 (Bankr. E.D.N.Y. 2003).

 “Discounting” is necessary because “benefits received in the future are worth less than the same

 benefits received today.” Id. Because they are the value of the real property, the value of rents and




 1365295.1                                  3
Case 3:17-bk-06895        Doc 124      Filed 11/19/18 Entered 11/19/18 16:05:00             Desc Main
                                      Document      Page 3 of 5
 profits will never exceed the present value of real property. 3 If the value of the rents or profits

 increase, the present value of the real property will correspondingly increase. Thus, unlike

 misrepresentation damages, which can easily outstrip the value of the Property, rents and profits

 cannot as they will always equal the present value of the Property. Accordingly, rents and profits

 are a replacement for the Property and distinguishable from misrepresentation damages, which are

 not.

             BONY’S RELIANCE ON PUBLIC POLICY IS INAPPROPRIATE BECAUSE
             THE STATUTE IS UNAMBIGUOUS

                  Realizing the weaknesses of its position on both the escrow proceeds and the

 misrepresentation damages, BONY seeks additional support from alleged public policy protecting

 its deed of trust form. Unfortunately for BONY, the Sixth Circuit has rejected the use of public

 policy in evaluating the Bankruptcy Code’s anti-modification provisions.           In Reinhardt v.

 Vanderbilt Mortgage and Finance, Inc., the Sixth Circuit refused to evaluate the legislative history

 or the fact that its holding would impact countless deeds of trust. 563 F.3d 558, 562-63 (6th Cir.

 2009). The language of the statue was clear and the Court found it inappropriate to rely upon other

 sources. Id. Indeed, BONY still believes that Reinhardt was decided wrongly. See [Dkt Entry

 No. 121, at 5 n.1]. Squaring BONY’s policy-focused analysis with Reinhardt, the Sixth Circuit’s

 most recent evaluation of the anti-modification clause, is simply impossible. As a result, the

 policy-focused cases BONY relies upon are inapposite.

                                           CONCLUSION

                  The plain language of the statute controls and, in this case, the Deed of Trust is

 modifiable because it includes extra collateral, the escrow proceeds and the misrepresentation


 3
   Under a DCF calculation, an investor would be agnostic about owning the rights to lease the
 real property forever or owning the property itself forever.



 1365295.1                                 4
Case 3:17-bk-06895        Doc 124     Filed 11/19/18 Entered 11/19/18 16:05:00            Desc Main
                                     Document      Page 4 of 5
 proceeds, which are not: (i) real property under state law (i) a replacement for the real property, or

 (iii) part of the bundle of possessory rights.


                                                  Respectfully submitted,

                                                  MANIER & HEROD, P.C.

                                                  /s/ Robert W. Miller
                                                  Michael E. Collins (BPR No. 16036)
                                                  Robert W. Miller (BPR No. 31918)
                                                  1201 Demonbreun Street, Suite 900
                                                  Nashville, TN 37203
                                                  Tel: (615) 244-0030
                                                  Fax: (615) 242-4203
                                                  mcollins@manierherod.com
                                                  rmiller@manierherod.com

                                                  Counsel for the Debtor



                                   CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was served via the Court’s ECF system on November
 19, 2018, on all parties registered to receive electronic service.



                                                  /s/Robert W. Miller
                                                  Robert W. Miller




 1365295.1                                  5
Case 3:17-bk-06895        Doc 124      Filed 11/19/18 Entered 11/19/18 16:05:00             Desc Main
                                      Document      Page 5 of 5
